UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 Commission File Number 000-54667 KOLLAGENX CORP. (Exact name of small business issuer as specified in its charter) INTEGRATED ELECTRIC SYSTEMS CORP. (Former Name of small business issuer) NEVADA 20-8624019 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) (Address of Principal Executive Offices & Zip Code) 4850 Eucalyptus Ave. Chino Ca 91710 (800)641-8004 (Telephone Number) Registered Agents of Nevada, Inc. arson St. Ste. 4 Carson, NV 89701 (775)882-4641 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X ]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ]Accelerated Filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if Smaller reporting company) There were 64,000,000 shares of Common Stock outstanding as of August 14, 2014. EXPLANATORY NOTE The purpose of this Amendment No.1to the KollagenX CorpQuarterly Report for the period ended June 30, 2014 on Form 10-Q, filed with the Securities and Exchange Commission onAugust 19, 2014 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides thefinancial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 6.Exhibits. The following exhibits are included with this quarterly filing.Those marked with an asterisk and required to be filed hereunder, are incorporated by reference and can be found in their entirety in our original Form SB-2 Registration Statement, filed under SEC File Number 333-144840, at the SEC website at www.sec.gov: Exhibit No. Description 3.1* Articles of Incorporation* 3.2* Bylaws* 31** Rule 13a-14(a)/15d-14(a) Certification** 32** Certification Pursuant to 18 U.S.C. 1350** Interactive data files pursuant to Rule 405 of Regulation S-T ** Previously filed on August 19, 2014 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. August 22, 2014 KollagenX Corp., Registrant By: /s/Richard G. Stifel Richard G. Stifel, President & Director (Chief Executive Officer, Principal Financial Officer & Principal Accounting Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Richard G. Stifel August 21, 2014 Richard G. Stifel, President & Director (Chief Executive Officer, Principal Financial Officer, Principal Accounting Officer) Date 4
